DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it contains the phrase, “one embodiment” in line 2, which can be implied.  See MPEP § 608.01(b):
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method and apparatus for allowing muting resources to detect synchronization signal block (SSBs) transmitted from adjacent network nodes in multi-hop network system”.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Claim 16 recites, “further comprising: terminating a first actual transmission ...; measuring at least a second SSB ...; and performing the first actual transmission ...” (lines 1-7). Claim 9 on which claim 16 depends recites, “a method performed by a first wireless communication node transmitting a configuration message ...to determine ... and further determine ...”.
Regarding claim 16, the specification states: 
The method 1400 starts with operation 1402 in which a muting resource configuration information is transmitted from an upper-level IAB node (can also be called as parent IAB node) to a lower-level IAB node (can also be called as son IAB node). Specifically, a first first-level IAB node (102-1A) and a second first-level IAB node (102-1B) obtain the muting configuration information from the IAB donor 102-0A (Emphasis added.) (see, ¶0079 and FIG. 14 of Applicant’s published application). 
The specification further states:
Referring back to FIG. 14, the method 1400 continues to operation 1404 in which at least one muting resource set comprising at least one muting resource in a half radio frame is determined according to some embodiments (see, ¶0107 and FIG. 14 of Applicant’s published application). 
The method 1400 continues to operation 1406 in which IAB nodes 102-1A, 102-1B, and 102-2A transmits its SS/PBCH on at least one resource for actual transmission of SSBs to adjacent IAB nodes and detects its adjacent IAB nodes on at least one muting resource, according to some embodiments (see, ¶0108 and FIG. 14 of Applicant’s published application).  
Although the specification merely describes, the IAB donor 102-0A (i.e., allegedly “first wireless communication node, as claimed in claim 9) performs transmitting a configuration message in step 1402 and other IAB nodes (e.g., 102-1A) performs “terminating ...”, “measuring ...” and “performing the first actual transmission ...” as set forth above, the specification including the above-identified portions does not disclose, the first wireless communication node performs all the actions above in claims 9 and 16.
Appropriate correction is required.

Claim Objections
Claims 2, 5-6, 8, 10, 13-14 and 16-17 are objected to because of the following informality:  
Claim 2 recites, “using at least one of the following: system information block (SIB), UE-specified radio resource control (RRC) signaling” (line 2-3). It is suggested to replace it with “using at least one of the following: system information block (SIB); and UE-specified radio resource control (RRC) signaling” for clarity. Claim 10 is objected to at least based on a similar rational applied to claim 2.
Claim 5 recites, “-- the at least one first resource --” (line 5). It is suggested to replace it with “-- at least one first resource --” for clarity. Claim 13 is objected to at least based on a similar rational applied to claim 5.
Claim 5 recites, “-- the first plurality of resource set --” (line 5). It is suggested to replace it with “-- the first plurality of resource sets --” to clarify that “the first plurality of resource set” of claim 5 refers to “”the first plurality of resource sets” of claim 1. Claim 13 is objected to at least based on a similar rational applied to claim 5.
Claim 6 recites, “-- first plurality of OFDM (orthogonal frequency-division multiplexing) symbols --” (lines 4-5). It is suggested to replace it with “-- first plurality of orthogonal frequency-division multiplexing (OFDM) symbols --” for clarity. Claim 14 is objected to at least based on a similar rational applied to claim 6.
Claim 8 recites, “-- a first SSBs --” (line 6). It is suggested to replace it with “-- the first SSB --” for clarity. Claim 16 is objected to at least based on a similar rational applied to claim 8.
Claim 17 recites, “-- carrying out method --” (line 2). It is suggested to replace it with “--  carrying out a method ---” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites, “the first plurality of resource sets” (line 6). It is unclear whether “the first plurality of resource sets” (line 6) refers to “a first plurality of resources” (line 5). Claim 17 is rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 5 recites, “a predetermined threshold value” (last line). It is unclear whether “a predetermined threshold value” (last line) refers to “a predetermined threshold value” (line 7 of claim 5). Claim 13 is rejected at least based on a similar rational applied to claim 5. For the sake of examination purpose only, it is interpreted as best understood.
Claim 6 recites, “the at least on muting resource set ... comprises one of the following: a first resource set ...; a second resource set ...; ... a fifth resource set, ..., wherein the at least one first time slot comprises at least one resource of the first resource set; a sixth resource set, ...., wherein the at least one second time slot comprises at least one resource of the second resource set; ...; a ninth resource set, ..., wherein the at least one half radio frame comprises at least one resource of the first resource set...”  (Emphasis added.)  
It is noted that the limitations, “the first resource set” and “the second resource set” are optional limitations in claim 6 without requiring essential steps regarding “the first resource set” and “the second resource set”. Thus, it is unclear whether “the first resource set” or “the second resource set” even exists in another optional situations where “a fifth resource set”, “a sixth resource set” and “a ninth resource set” are comprised in the at least one muting resource set.
Claim 14 is rejected at least based on a similar rational applied to claim 6. For the sake of examination purpose only, it is interpreted as best understood.
Claim 6 recites, “the at least on muting resource set ... comprises one of the following: a first resource set ...a first plurality of OFDM (orthogonal frequency-division multiplexing) symbols ...  a first frequency range ...; ... a second resource set ... a second plurality of OFDM symbol ...; a third resource set ... a second frequency range; ... wherein the first frequency range is equal to or smaller than the second frequency range, wherein the second plurality of OFDM symbols is a subset of the first plurality of OFDM symbols, wherein the second frequency range is...”  (Emphasis added.)  
It is noted that the limitations, “the first frequency range”, “the second resource set”, “the first plurality of OFDM symbols” and “the second plurality of OFDM symbols” are optional limitations in claim 6 since there is no essential steps regarding “the first resource set” and “the second resource set” as set forth above. Thus, it is unclear whether “the first frequency range” and “the second resource set” (or, “the first plurality of OFDM symbols” and “the second plurality of OFDM symbols”) exists at the same time, which requires that both “a first resource set” and “a second resource set” are comprised in the at least one muting resource set. However, the claim requires only one of “a first resource set” and “a second resource set is comprised in the at least one muting resource set.
Claim 14 is rejected at least based on a similar rational applied to claim 6. For the sake of examination purpose only, it is interpreted as best understood.
Claim 9 recites, “A method performed by a first wireless communication node, comprising transmitting a configuration message ... to determine at least one overlapping resource ... and further determine at least one muting resource set” (lines 1-5). It is unclear whether “a first wireless communication node” performs all the actions: “transmitting ..”, “determine ...”; and “further determine ...” or whether another device is involved in regard to the actions; “determine ...”; and “further determine ...”, similarly to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-8, 10-16 and 18-20 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8-9, 11, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Inter-IAB-node discovery”, 3GPP TSG RAN WG2 meeting #102, Busan, South Korea, May 21-25, 2018 (R2-1808009) (hereinafter, “3GPP1”). 
Note that 3GPP1 was cited by Applicant in the IDS received on 04/14/2021.

Regarding claim 1, 3GPP1 teaches, a method performed by a first wireless communication node [FIGS. 1-2; sections 2-3, a method performed by IAB-node], comprising:
receiving a configuration message indicating a configuration of at least one measurement resource from a second wireless communication node [pages 3-4, 3rd paragraph (page 4); section 3.3; FIG. 2, receiving TX/RX coordination/muting pattern (i.e., configuration) including RX durations (to enable discovering/measuring other IAB nodes (see, proposal 1 in page 3) from a network node] 
determining at least one overlapping resource between the at least one measurement resource and a first plurality of resources [page 3, 3rd paragraph; section 3.3; FIG. 2, IAB node adopts the TX/RX coordination to monitor (is mute) during another set of resources to discover/measure other IAB nodes; note that the another set of resources to discover/measure other IAB nodes are RX durations (i.e., measurement resources) each of which is positioned within each TX/RX duration. Thus, the another set of resources (to discover/measure other IAB nodes) overlaps with the TX/RX durations (i.e., first plurality of resources); further note that monitoring (is mute) during another set of resources to discover/measure other IAB nodes requires determining the another set of resources (i.e., measurement resource) (overlapping resource) with the TX/RX durations, beforehand]; and
 determining at least one muting resource among the first plurality of resource sets [page 3, 3rd paragraph; section 3.3; FIG. 2, IAB node adopts the TX/RX coordination to monitor (is mute) during another set of resources to discover/measure other IAB nodes; note that the another set of resources to discover/measure other IAB nodes are RX durations (i.e., measurement resources) where transmission of SSBs are muted since the system of section 3.3 is designed as a half-duplex mode; thus, the RX durations are considered as the claimed at least one muting resource among the TX/RX durations (i.e., first plurality of resource sets) each of which is positioned within each TX/RX duration. Thus, the another set of resources (to discover/measure other IAB nodes) overlaps with the TX/RX durations (i.e., first plurality of resources); further note that monitoring (is mute) during another set of resources to discover/measure other IAB nodes requires determining the another set of resources (i.e., muting resource) beforehand], wherein the at least one muting resource set comprises the at least one overlapping resource [page 3, 3rd paragraph; section 3.3; FIG. 2, note that the another set of resources/RX durations comprise the overlapping resource with the TX/RX durations].

Regarding claim 3, 3GPP1 teaches, all the limitations of claim 1 and particularly, "the first plurality of resource sets" as set forth above, and 3GPP1 further teaches, wherein the first plurality of resource sets comprises at least one first resource in one of the following: a period of potential transmission of synchronization signal blocks (SSBs) [page 3, 3rd paragraph; section 3.3; FIG. 2, note that the TX/RX durations comprises resources in which SSB transmissions are configured (see, 1st paragraph of section 3.2, SSB-based measurement RRM for BH discovery and measurements is considered)].

Regarding claim 5, 3GPP1 teaches, all the limitations of claim 1 and particularly, "the at least one overlapping resource" as set forth above, and 3GPP1 further teaches, wherein the at least one overlapping resource occupies at least one of the following: at least one OFDM symbol [page 3, 3rd paragraph; sections 1 and 3.3; FIG. 2, the RX durations/another set of resources (i.e., at least one overlapping resource; note that each RX duration is positioned within each TX/RX duration, thus the RX duration overlaps with the TX/RX duration); note that since RX duration is a resource configured according to NR (new radio) RAN1, the RX duration comprises at least one OFDM symbol] wherein the at least one OFDM symbol is occupied by the first plurality of resource set and the at least one measurement resource in the time domain [page 3, 3rd paragraph; section 3.3; FIG. 2, note that the at least one OFDM symbol in the resource corresponding to the RX duration is occupied by the TX/RX durations (i.e., first plurality of resource set) and the RX duration in each TX/RX duration (i.e., at least one measurement resource; note that the RX duration is a duration to enable discovering/measuring other IAB nodes which is considered as the claimed measurement resource) in the time domain]. 
  
Regarding claim 6, 3GPP1 teaches, all the limitations of claim 1, and 3GPP1 further teaches, wherein the at least one muting resource set in a muting periodicity [page 3, 3rd paragraph; section 3.3; FIG. 2, the RX durations in a period of TX/RX coordination] comprises one of the following: a first resource set configured for a period of potential transmission of SSBs [page 3, 3rd paragraph; section 3.3; FIG. 2, (the RX durations) comprises at least one resource configured for the period of TX/RX coordination where the TX durations are those for potential transmission of SSBs], wherein the first resource set occupies a first plurality of OFDM (orthogonal frequency-division multiplexing) symbols in the time domain [page 3, 3rd paragraph; sections 1 and 3.3; FIG. 2, note that since the RX duration is a resource configured according to NR (new radio) RAN1, the RX duration comprises at least one OFDM symbol in the time domain] and a first frequency range in the frequency domain [page 3, 3rd paragraph; sections 1 and 3.3; FIG. 2, since the RX duration is a resource configured according to NR (new radio) RAN1, the RX duration comprises at least one frequency range in the frequency domain].

Regarding claim 8, 3GPP1 teaches, all the limitations of claim 1, and 3GPP1 further teaches, 
terminating a first actual transmission of a first SSB on the at least one muting resource set in a first muting periodicity [page 3, 3rd paragraph; section 3.3; FIG. 2, monitoring (is mute) (without references signals (SSB)) on the RX durations (i.e., at least one muting resource set) in a period of TX/RX coordination (i.e., first muting periodicity); note that the TX/RX coordination/muting pattern (for supporting inter IAB node discovery and measurement SSB) is signaled and the RX duration in each TX/RX duration is considered as a muting resource on which actual transmission of an SSB is terminated/muted, (while the actual transmission of the SSB occurs only on the TX duration)]; 
measuring a second SSB from a third wireless communication node with a first SSB transmission periodicity [page 3, 3rd paragraph; section 3.3; FIG. 2, monitoring (is mute) to discover/measure other IAB nodes with a period of the TX/RX coordination (i.e., first SSB transmission periodicity)] on the at least one muting resource set in the first muting periodicity [page 3, 3rd paragraph; section 3.3; FIG. 2, on the RX durations (i.e., at least one muting resource set) in the period of TX/RX coordination (i.e., first muting periodicity)]; and 
performing the first actual transmission of a first SSB with a second SSB transmission periodicity to the third wireless communication node for measurement [page 3, 3rd paragraph; section 3.3; FIG. 2, (periodically) transmitting reference signals (SSB) on a set of resources/TX duration in each TX/RX duration to provide measurement opportunity to the other IAB nodes with a period of TX/RX coordination], 
wherein the first muting periodicity is equal to or greater than the first SSB transmission periodicity [page 3, 3rd paragraph; section 3.3; FIG. 2, note that the period of TX/RX coordination (see, FIG. 2) corresponds to both of the claimed first muting periodicity and first SSB transmission periodicity].  

Regarding claim 9, claim 9 is merely different from claim 1 in that it recites claimed features performed by the perspective of an opposing communication node to claim 1, but recites similar features to claim 1 without adding further patentable feature. Thus, claim 9 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 5.    

 Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 8.  

Regarding claim 17, 3GPP1 teaches, a non-transitory computer-readable medium having stored thereon computer-executable instructions for carrying out method performed by a first wireless communication node [FIGS. 1-2; sections 2-3, a method performed by IAB-node; note that every communication device such as IAB node has a memory having computer-executable instructions for carrying out actions performed by the node]. Thus, claim 17 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Inter-IAB-node discovery”, 3GPP TSG RAN WG2 meeting #102, Busan, South Korea, May 21-25, 2018 (R2-1808009) (hereinafter, “3GPP1”) in view of Wilson et al (US Publication No. 2018/0376501).

Regarding claim 2, although 3GPP1 teaches, all the limitations of claim 1 and particularly, "the configuration message is transmitted from the second wireless communication node to the first wireless communication node" as set forth above, 3GPP1 does not explicitly teach (see, emphasis), wherein the configuration message is transmitted ... using at least one of the following: system information block (SIB).  
	However, Wilson teaches, configuration message is transmitted ... using at least one of the following: system information block (SIB) [FIG. 6; ¶0137, configuration is signaling (to UE 115c) using SIB].  
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the teachings of Wilson for “configuration message is transmitted ... using at least one of the following: system information block (SIB)” since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 2.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Inter-IAB-node discovery”, 3GPP TSG RAN WG2 meeting #102, Busan, South Korea, May 21-25, 2018 (R2-1808009) (hereinafter, “3GPP1”) in view of Siomina et al (US Publication No. 2020/0154296).

Regarding claim 4, although 3GPP1 teaches, all the limitations of claim 1 and particularly, "the at least one measurement resource" as set forth above, 3GPP does not explicitly teach (see, emphasis), wherein the at least one measurement resource is configured by at least one of the following: a measurement periodicity.
	However, Siomina teaches, at least one measurement resource is configured by at least one of the following: a measurement periodicity [¶0071, configuration parameter includes measurement periodicity (e.g., 40 ms)].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the teachings of Siomina since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 4.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Inter-IAB-node discovery”, 3GPP TSG RAN WG2 meeting #102, Busan, South Korea, May 21-25, 2018 (R2-1808009) (hereinafter, “3GPP1”) in view of Seo et al (US Publication No. 2015/0103800).

Regarding claim 7, although 3GPP1 teaches, all the limitations of claim 3 and particularly, "the at least one first resource in the first plurality of resource" as set forth above, 3GPP1 does not explicitly teach (see, emphasis), the at least one first resource ... comprises 4 OFDM symbols in a time slot in the time domain.  
	However, Seo teaches, at least one first resource ... comprises 4 OFDM symbols in a time slot in the time domain [¶0008, a time resource corresponding to first four OFDM symbols of a second slot in the time domain].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the teachings of Seo since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 15, although 3GPP1 teaches, all the limitations of claim 9 and particularly, "the at least one muting resource set" as set forth above, 3GPP1 does not explicitly teach (see, emphasis), at least one resource ... comprises 4 OFDM symbols in a time slot in the time domain.
However, Seo teaches, at least one first resource ... comprises 4 OFDM symbols in a time slot in the time domain [¶0008, a time resource corresponding to first four OFDM symbols of a second slot in the time domain].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of 3GPP1 with the teachings of Seo since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Saito et al (US Publication No. 2021/0289509) [FIGS. 4 and 7; ¶0094-0095]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469     
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469